


Exhibit 10.3

 

POST-EMPLOYMENT CONSULTING AGREEMENT

 

This Post-Employment Consulting Agreement (the “Agreement”) is executed on this
9th day of March 2012 by Frederic A. Randall, Jr. (“Consultant”) and United
Online, Inc., a Delaware corporation (“Company”) to become effective March 16,
2012.

 

IN CONSIDERATION FOR the mutual promises and covenants contained herein the
parties to this Agreement hereby agree as follows:

 

1.             Termination of Employment.

 

(a)           Pursuant to his notice of resignation delivered to the Company on
March 5, 2012, Consultant’s employment with the Company shall terminate on the
March 16, 2012 (“Termination Date”) and Consultant will not perform any further
duties or render any further services to the Company after such date, except for
the limited consulting services to be provided pursuant to the terms of this
Agreement.  Accordingly, on the Termination Date, Consultant shall incur a
separation from service for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”).

 

(b)           Consultant hereby confirms and agrees that his resignation from
the Company is entirely voluntary and is not due to any event or transaction
that would constitute grounds for a good reason resignation or involuntary
termination pursuant to the terms of his Employment Agreement with the Company
dated February 7, 2011 (“Employment Agreement”).

 

(c)           Notwithstanding any provision to the contrary in any of the award
agreements evidencing the equity awards Consultant has received to date from the
Company, Consultant shall, as of the close of business on the Termination Date,
cease to vest in any additional shares of the Company’s stock under any of his
outstanding stock options or restricted stock unit awards from the Company, and
Consultant shall not vest in any additional shares of the Company’s common stock
under those awards by reason of the consulting services he is to render pursuant
to this Agreement.  Consultant shall have a limited three (3)-month period
measured from the Termination Date in which to exercise any of his outstanding
stock options that are vested on that date.  Upon the expiration of that 3-month
period (or any other earlier expiration date of any of his outstanding options),
those options shall terminate, and Consultant shall cease to have any further
right to acquire shares of the Company’s stock under those options.

 

(d)           To the extent Consultant is vested on the Termination Date in any
outstanding restricted stock unit award, the shares of the Company’s stock
subject to the vested portion of that award shall be issued to him in accordance
with the issuance provisions in effect for that award under the applicable award
agreement.  Consultant’s separation from service on the Termination Date shall
not result in any acceleration of the issuance dates for those vested

 

--------------------------------------------------------------------------------


 

shares.  To the extent Consultant is not vested on the Termination Date in any
outstanding restricted stock unit award he has received from the Company, that
award will be cancelled at that time, and Consultant shall cease to have any
further right or entitlement to receive any shares of the Company’s stock under
such cancelled award.

 

2.             Consulting Services.

 

(a)           Consultant shall during the one-year period commencing March 16,
2012 and ending March 15, 2013 (the “Consultancy Period”) render to the Company
such consulting and advisory services as may be requested from time to time by
the Chief Executive Officer of the Company, up to a maximum of twenty-five (25)
hours of consulting services during each of the twelve (12) separate one-month
periods comprising the Consultancy Period.  In no event shall Consultant perform
services under this Agreement at a level that is twenty percent (20%) or greater
than the level of services performed by him over the 36-month period ending on
the Termination Date.  In his consulting capacity, Consultant shall provide
advice and assistance with respect to the formulation and implementation of key
strategic objectives for the Company and render such other services as may be
reasonably requested of him from time to time during the Consultancy Period. 
Consultant shall be available by telephone, e-mail or in person as required to
provide the necessary advice and assistance.

 

(b)           While on the Company’s premises, Consultant shall comply with the
Company’s then-current access rules and procedures, including those rules and
procedures pertaining to safety, information technology systems, security, and
confidentiality.

 

(c)           Consultant will perform all services required of him pursuant to
this Agreement: (i) in a professional manner consistent with industry standards;
(ii) in accordance with the standard of care customarily observed with regard to
such services in Consultant’s field of expertise; and (iii) in compliance with
all applicable laws, rules and regulations.

 

(d)           Should Consultant fail to comply with the requirements of this
Paragraph 2 or otherwise fail to render consulting services in a reasonably
satisfactory manner, following written notice of such failure and a reasonable
cure period, if such failure continues, the Company shall have the right to
terminate this Agreement and the related Consultancy Period upon three (3) days
prior written notice to Consultant, and Consultant shall on such termination
date cease to be entitled to any further compensation under this Agreement other
than any compensation earned but unpaid hereunder as of such date.

 

3.             Compensation for Consulting Services.  Provided Consultant
complies with the terms, conditions and restrictions of this Agreement, he shall
be entitled to compensation in accordance with the following terms and
conditions:

 

(a)           For each full or partial month for which Consultant remains
available to provide services to the Company pursuant to this Agreement,
Consultant shall be compensated at the appropriate rate for that period based on
a total compensation amount of $461,800 for the full twelve (12)-month
Consultancy Period. Such compensation shall be paid in periodic increments over
the Consultancy Period in accordance with the same payroll practices applicable
to the Company’s full-time salaried employees.

 

2

--------------------------------------------------------------------------------


 

(b)           As a non-employee independent contractor under this Agreement,
Consultant shall be solely liable and responsible for the timely payment of all
federal, state and local income taxes, including estimated tax payments, and all
SECA (OASDI and Medicare) taxes on the self-employment income consultant
realizes upon each periodic payment made to him under this Agreement, and the
Company shall have no obligation to withhold any such taxes from those periodic
payments. For each taxable year within the Consultancy Period, the Company shall
issue a Form 1099 to Consultant indicating the amount of compensation paid to
him for that year under this Agreement.

 

(c)           Notwithstanding any provision to the contrary in this Agreement,
the final payment date for any compensation earned under this Agreement shall
occur on March 15, 2013 so that all payments made under this Agreement shall
qualify for the short-term deferral exception to Section 409A, with each payment
hereunder to be treated as a separate payment for purposes of Section 409A.

 

4.             Reimbursement of Expenses.

 

(a)           The Company shall reimburse Consultant for all reasonable
out-of-pocket expenses incurred by Consultant in providing the services required
of him pursuant to this Agreement. Consultant must, as to each such expense for
which Consultant seeks reimbursement, furnish detailed receipts and other valid
documentation for within forty-five (45) calendar days following the later of
(i) the date on which that expense is incurred or (ii) the date on which
Consultant receives the invoice or billing statement for such expense for the
incurred. The Company shall provide Consultant with the requisite reimbursement
within thirty (30) business days thereafter; and in no event will any expense be
reimbursed later than the close of the calendar year following the calendar year
in which that expense is incurred. In addition, the following provisions shall
apply to such reimbursement arrangement: (i) the amount of expenses eligible for
reimbursement in any one calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year for which such
reimbursement is to be provided hereunder; and (ii) Consultant’s right to the
reimbursement of such expenses cannot be liquidated or exchanged for any other
benefit.

 

(b)           Notwithstanding the foregoing, the Company shall in no event
reimburse Consultant for any expenses that exceed $2,500 in any one instance or
$7,500 in the aggregate unless Consultant obtains the Company’s written
authorization of those expenses prior to the incurrence of those expenses.
Consultant further acknowledges and agrees that the Company may be required to
report to government entities all fees and expenses paid to Consultant under
this Agreement, and Consultant shall, accordingly, to provide, at the Company’s
reasonable request, any information necessary for the Company to make any such
required report.

 

5.             Return of Company Property.  Consultant shall, within seven (7)
days after the Termination Date, return to the Company all Company documents,
information, and property, including files, records, computer access codes, and
instruction manuals, as well as any Company assets or equipment that Consultant
has in his possession or under his control (collectively, the “Company
Property”), except for such Company Property as is reasonably necessary for
Consultant to provide the consulting services under this Agreement.  Consultant
agrees not to keep any copies of the Company Property or any other Company
documents or

 

3

--------------------------------------------------------------------------------


 

information.  Consultant affirms his obligation to keep all Company Information
confidential and not to disclose it to any third party in the future. 
Consultant understands that the term “Company Information” includes, but is not
limited to, the following: (a) confidential information, including information
received from third parties under confidential conditions; and (b) information
concerning customers (including customer lists), as well as other technical,
scientific, marketing, business, product development, or financial information,
the use or disclosure of which might reasonably be determined to be contrary to
the interests of the Company.

 

6.             Reimbursement of Employee Expenses. Consultant shall, within
thirty (30) days after the Termination Date, submit his final documented expense
reimbursement statement reflecting all business expense Consultant incurred
through the Termination Date for which he seeks reimbursement.  Consultant
acknowledges that his failure to submit such a statement within this time period
will result in his waiver of any right to be reimbursed by the Company for any
such expenses.  The Company will reimburse Consultant for any such expenses for
which he submits such timely documentation within seven (7) business days after
such submission.

 

7.             Co-operation  Consultant shall cooperate and assist the Company
(including making himself available at reasonable times and places) so as to aid
the Company in connection with any matters related to his past employment by the
Company or about which Consultant is knowledgeable, provided that his
cooperation with such matters shall not interfere unreasonably with his
subsequent employment, if any. In addition, Consultant shall be available and
cooperate with the Company and/or its attorneys with respect to any
investigation, litigation, or administrative, judicial or other proceeding where
the Company believes he may have knowledge or information that may be relevant
to such investigation or proceeding.  Consultant understands that the Company
will reimburse him for reasonable out-of-pocket expenses incurred by him with
the Company’s authorization as a result of his cooperation with the Company in
connection therewith.

 

8.             Proprietary Information.

 

(a)           Consultant acknowledges that due to the position that he has
occupied as an officer and employee of the Company and the responsibilities he
has performed in that capacity, Consultant has received confidential
information, including attorney-client privileged information as well as
information concerning the Company’s procedures, customers, customer lists
sales, prices, contracts, and the like as well as other technical, scientific,
marketing, business, product development, and financial information.  Consultant
further acknowledges that he will continue to have access to such confidential
information during the Consultancy Period. Consultant hereby agrees to keep all
such information confidential, and he promises and agrees that, unless compelled
by legal process, he will not disclose to others and will keep confidential all
information he has received, while employed by the Company or while serving as a
consultant during the Consultancy Period, concerning the Company’s strategies,
privileged communications, products and procedures, the identities of the
Company’s customers, the Company’s sales, the Company’s prices, the terms of any
of the Company’s contracts with third parties, and the like that have been
maintained in confidence by the Company, Consultant agrees

 

4

--------------------------------------------------------------------------------


 

that a violation by him of the foregoing obligation to maintain the
confidentiality of the Company’s confidential information will constitute a
material breach of this Agreement.

 

(b)           Consultant shall, within seven (7) days after the expiration date
of the Consultancy Period, return to the Company all Company documents,
information, and property, including files, records, computer access codes, and
instruction manuals, as well as any Company assets or equipment, that may have
come into Consultant’s possession or under his control during the Consultancy
Period.  Consultant agrees not to keep any copies of such documents, information
or other property following the expiration of the Consultancy Period.

 

(c)           Consultant specifically confirms that he will continue to comply
with the terms of the proprietary information and inventions agreement that he
signed with respect to the Company and that the proprietary information
agreement will survive this Agreement and remain in full force and effect in
accordance with its terms.

 

9.             Nature of Relationship.

 

(a)           Nothing in this Agreement shall be interpreted or construed as
continuing any employment relationship between Consultant and the Company during
the Consultancy Period.  Accordingly, Consultant shall not represent himself as
an officer, employee or agent of the Company to any third party, and
Consultant’s services under this Agreement shall be rendered solely as a
non-employee independent contractor.

 

(b)           Without limiting the generality of the foregoing, Consultant
hereby agrees and confirms that during the Consultancy Period, he will not be
entitled to participate in any employee benefit plans, policies or programs of
the Company, including (without limitation) group term life insurance or group
health benefit plans, workers’ compensation, disability insurance, vacation,
sick pay, profit-sharing, cash incentive plans (such as the annual management
bonus plan), the Employee Stock Purchase Plan, stock option or other stock-based
compensation plans, retirement benefits or 401(k) plan; provided, however, that
Consultant may elect to continue coverage for himself and other eligible family
members under the Company’s group health benefit plan pursuant to his COBRA
rights as a former employee of the Company, but such continued coverage shall be
at Consultant’s sole cost and expense.

 

10.          Termination of Agreement.

 

(a)           In the event that Consultant breaches any of his obligations under
this Agreement, the Company shall have the right, exercisable in its sole
discretion, following written notice of such breach and a reasonable cure period
if such breach is capable of being cured, and if such breach continues or is not
cured, to terminate this Agreement and the related Consultancy Period upon three
(3) days prior written notice to Consultant.

 

(b)           Consultant may terminate the Consultancy Period at any time upon
three (3) days prior written notice to the Company.

 

(c)           Should this Agreement and the related Consultancy Period be
terminated pursuant to the provisions of Paragraph 10(a) or 10(b) above, then
Consultant shall on such

 

5

--------------------------------------------------------------------------------


 

termination date cease to be entitled to any further compensation under this
Agreement other than any earned but unpaid compensation hereunder as of such
date.

 

(d)           Unless sooner terminated in accordance with the foregoing
provisions of this Paragraph 10, the consulting relationship established under
this Agreement and the related Consultancy Period shall terminate on March 15,
2013, and any amounts due and payable to Consultant at that time shall be paid
to him on that date.

 

11.          Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the parties and the heirs, legal or personal representatives
of Consultant and successors and assigns of the Company.

 

12.          Governing Law.  This Agreement is entered into in California and
the laws of such State shall apply to it without resort to such State’s
conflict-of-laws rules.

 

13.          Surviving Provisions.  The provisions of this Agreement that, by
their nature or content, should reasonably be expected to continue beyond any
termination or expiration of this Agreement, including, for the avoidance of
doubt, Sections 3(b), 4, 5, 6, 7, 8, 9, 11, 12 and 13, shall survive the
termination or expiration of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
above written to become effective March 16, 2012.

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

By:

/s/ Mark R. Goldston

 

 

Mark R. Goldston

 

 

Chairman, President and Chief Executive Officer

 

 

 

 

 

CONSULTANT

 

 

 

 

 

/s/ Frederic A. Randall, Jr.

 

FREDERIC A. RANDALL, JR.

 

6

--------------------------------------------------------------------------------


 

GENERAL RELEASE

 

I, Frederic A. Randall, Jr., in consideration for the consulting relationship
United Online, Inc. (“United Online”) has offered me following my voluntary
resignation of employment with United Online effective March 16, 2012 (the
“Termination Date”), do hereby agree to the following general release of all
claims I may have against United Online and its affiliates designated below:

 

1.     On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever release and discharge United Online, its
current, former, and future parents, subsidiaries, related entities, employee
benefit plans, and their fiduciaries, predecessors, successors, officers,
directors, shareholders, agents, employees, and assigns (collectively, the
“Company”) from any and all claims, causes of action, and liabilities arising
out of or relating in any way to my employment with the Company and the
termination of such employment, including, but not limited to, the terms and
conditions of my employment and my separation from such employment and good
faith disputes regarding my wages and hours of work.

 

I understand and agree that this Release is a full and complete waiver and
release of all claims, including, but not limited to, claims of wrongful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, wrongful termination, violation of public policy, defamation, personal
injury, emotional distress, claims under the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Employee Retirement Income Security Act (except for claims for vested
benefits under a pension or retirement plan), the Family and Medical Leave Act,
the California Fair Employment and Housing Act, the Equal Pay Act of 1963, the
Older Workers’ Benefit Protection Act, the Fair Labor Standards Act, the
provisions of the California Labor Code, and any and all other federal, state,
or local constitutional, statutory, regulatory, or common law causes of action
now or hereafter recognized, and any claims for attorneys’ fees and costs. 
Nothing in this Release shall waive any of the following: (i) rights or claims
that arise after the date on which I execute this Release, (ii) claims for
salary for work performed through the Termination Date under Section 2(a) of my
Employment Agreement with United Online dated February 7, 2011 (“Employment
Agreement”) and for reimbursement of expenses under Section 2(c) of the
Employment Agreement, (iii) claims I may have for unemployment compensation and
worker’s compensation, (iv) claims for health insurance benefits under the
Consolidated Omnibus Budget Reconciliation Act (COBRA) and claims under
ExecUCare arising for medical incidents prior to the Termination Date, (v)
claims with respect to vested benefits under a pension or retirement plan
governed by the Employee Retirement Income Security Act and claims for refunds
to which I may be entitled under the Company’s Employee Stock Purchase Plan,
(vi) any claims for indemnification to which I may be entitled by contract or
under United Online’s or any its subsidiaries’ Certificate or Articles of
Incorporation and Bylaws, (vii) claims and rights that I may assert in response
to any claim asserted against me under Section 11 of the Employment Agreement or
under applicable law relating to matters described in that Section 11, and
(viii) any claims that, as a matter of applicable law, are not waivable or
otherwise subject to release.

 

2.     I do not presently believe I have suffered any work-related injury or
illness.

 

3.     I understand and agree that United Online will not provide me with the
opportunity to have a continuing consulting relationship with United Online
pursuant to that certain Post-Employment

 

1

--------------------------------------------------------------------------------


 

Consulting Agreement (“Consulting Agreement”) I am to enter this day with United
Online unless I execute and deliver this Release and such Release becomes
enforceable and irrevocable under applicable law, and I understand I am not
otherwise entitled to such consulting relationship in the absence of such
Release, I further understand that I have received or will receive, regardless
of the execution of this Release, all undisputed wages owed to me, together with
any accrued but unused vacation pay, less deductions, in my final paycheck.  I
acknowledge and understand that I am waiving and releasing all claims for
disputed wages or other forms of compensation.

 

4.     I acknowledge that I may discover facts different from or in addition to
those which I now know or believe to be true and that this Release shall be and
remain effective in all respects even if I discover new or additional facts
after I sign this Release.  I expressly waive all rights and benefits conferred
upon me by the provisions of Section 1542 of the California Civil Code and/or
any analogous law of any other state, which states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR [EMPLOYEE] DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR [COMPANY].

 

I understand and agree that I am releasing all claims against the Company, even
those that I do not currently know or suspect to exist, except those claims
described in subparts (i) through (viii) in the second paragraph of Section 1
above.

 

5.     I agree that I will not disparage the Company or its directors, officers,
management, employees, business, services, products, culture or competition, and
will not encourage any third parties to do so.  Without limiting the generality
of the foregoing, I agree that I will not post disparaging comments in Internet
websites or chat rooms or via instant messaging; provided, however, that I
understand that nothing in this Release is intended to prevent, impede or
otherwise interfere with my ability and/or right to: (a) provide truthful
testimony if under subpoena to do so or (b) file a claim with any state or
federal agency or to participate or cooperate in such a matter, provided,
however, that I hereby acknowledge and agree that I cannot recover any monetary
benefits in connection with any such claim.

 

6.     I represent and warrant that I am the sole owner of all claims relating
to my employment with the Company, and that I have not assigned or transferred
any claims relating to my employment to any other person or entity.

 

7.     I understand and agree that this Release shall not be construed at any
time as an admission of liability or wrongdoing by either myself or the Company.

 

8.     This Release contains the entire agreement between the Company and me
with respect to any matters referred to in the Release and supersedes any
previous oral or written agreements.

 

9.     If any one or more of the provisions contained in this Release is, for
any reason, held to be unenforceable, that holding will not affect any other
provision of this Release, and this Release

 

2

--------------------------------------------------------------------------------


 

shall then be construed as if the unenforceable provisions had never been
contained in the Release.

 

10.   I acknowledge that I have obtained sufficient information to intelligently
exercise my own judgment regarding the terms of this Release before executing
this Release.  I understand that I may discuss this Release with an attorney of
my choosing before signing this Release.

 

11.   I acknowledge that this Release was presented to me on March 9, 2012 (the
“Release Delivery Date”) and that I am entitled to have twenty-one (21) days
from the Release Delivery Date in which to review and consider it.  I understand
and acknowledge that the Company advises me to obtain advice concerning this
Release from an attorney of my choice before signing this Release. I further
represent that I have had sufficient time to review and consider the terms of
this Release.  I represent that if I execute this Release before the twenty-one
(21)-day review/consideration period has elapsed, I do so voluntarily, and that
I voluntarily waive any remaining review/consideration period.  However, I agree
and acknowledge that in no event shall I sign and deliver this Release to the
Company prior to the close of business on my Termination Date.

 

12.   I understand that after executing this Release, I have the right to revoke
it in writing within seven (7) days after I sign it.  I understand that any
revocation of this Release must be made in writing and delivered to the Company
at 21301 Burbank Boulevard, Woodland Hills, California 91367, Attention: Charles
B. Ammann, within the seven (7) day revocation period.  I understand that my
consulting relationship with United Online pursuant to the terms of the
Consulting Agreement will not remain in force or effect unless (a) this Release
has been fully executed by me and delivered to the Company prior to the
expiration of the twenty-one (21) day review period measured from the Release
Delivery Date, and (b) the seven (7) day revocation period has passed without my
revoking the Release in writing.  I understand that this Release may not be
revoked after the seven (7) day revocation period has passed.  Provided and only
if the foregoing conditions set forth in this Section 12 have been satisfied in
accordance with the applicable time periods, I understand that (i) my consulting
relationship with United Online will continue in full force and effect pursuant
to the terms of the Consulting Agreement

 

13. I acknowledge that this Release shall be governed by and construed according
to the laws of the State of California, without regard to its conflicts of law
principles.  I also consent to the venue and jurisdiction of the state and
federal courts located in Los Angeles, California in the event that the Company
takes legal action to enforce any of the terms of this Release.

 

3

--------------------------------------------------------------------------------


 

EMPLOYEE’S ACCEPTANCE OF RELEASE

 

BEFORE SIGNING MY NAME TO THIS RELEASE, I STATE THE FOLLOWING:  I HAVE READ IT;
I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I HAVE OBTAINED
SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT; I HAVE BEEN
ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND I HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY.

 

 

Date presented to employee: March 9, 2012.

 

 

 

 

 

Executed this 16th day of March, 2012.

 

 

 

 

 

/s/ Frederic A. Randall, Jr.

 

Frederic A. Randall, Jr.

 

4

--------------------------------------------------------------------------------
